ORDER
PER CURIAM.
The defendant below, Robert E. Henske, appeals from an award of $680 to the respondent, plaintiff below, Robert E. Morley, an attorney, on Morley’s quantum me-ruit claim based on the legal services which he rendered to appellant before his contingent fee contract with appellant was rescinded by mutual agreement. An extended opinion would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment. The judgment is affirmed in accordance with Rule 84.-16(b).